Citation Nr: 1610768	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  09-20 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont which, in relevant part, denied the Veteran's claim for entitlement to a TDIU.  Jurisdiction was subsequently transferred to the RO in Houston, Texas. 

A hearing was held on August 12, 2009, in White River Junction, Vermont, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

The Board subsequently remanded the case for further development in February 2011 and March 2014.  That development was completed and the appeal has been returned to the Board for appellate review.

The issue of entitlement to a TDIU on an extraschedular basis, from May 9, 2006 to March 13, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to May 9, 2006, excluding the periods for which the Veteran was awarded temporary total evaluations for surgery and convalescence, the Veteran does not meet the schedular criteria for consideration of a TDIU; the evidence does not demonstrate that his service-connected disabilities alone have been of such severity as to preclude substantially gainful employment, including employment in a sedentary capacity.

2.  From March 14, 2011, the Veteran has met the numeric schedular criteria for consideration of a TDIU, and the functional impairment from the Veteran's service-connected disorders, alone, is of such severity as to effectively preclude all forms of substantially gainful employment for which the Veteran's education and occupational experience would otherwise qualify him.


CONCLUSIONS OF LAW

1.  The criteria for a TDIU have not been met prior to May 9, 2006.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for a TDIU have been met from March 14, 2011.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (the Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In this case, VA satisfied its duty to notify by means of a letter dated November 2005.  That letter informed the Veteran of what evidence was required to substantiate the claim for entitlement to a TDIU, and of his and VA's respective duties for obtaining evidence, and was sent to the Veteran prior to the initial adjudication in March 2007.  

Regarding the duty to assist, VA and private treatment records, vocational rehabilitations records, and lay statements from the Veteran have been associated with the claims file.  The Veteran has also been provided the chance to present evidence at DRO conferences and by testifying at a hearing before the Board and the undersigned adjudicator.  Pursuant to the Board's February 2011 remand directives, the Appeals Management Center contacted the Social Security Administration (SSA) and requested records pertaining to a 1999 determination awarding SSA disability benefits.  SSA responded by providing a Disability Determination and Transmittal page, dated August 1999, which indicated award of disability benefits from June 1999 for a primary diagnosis of soft tissue injury of the upper limb and a secondary diagnosis of nervous system disorder.  Although SSA did not provide the medical records which supported such determination, and VA did not follow-up in trying to obtain them, the Board nevertheless finds that remand is not necessary to obtain such records, as the Veteran did not submit his claim for a TDIU until November 2005, and the addition of any medical records potentially held by SSA from prior to August 1999, several years outside the relevant appeal period, is highly unlikely to benefit the Veteran's case for entitlement to a TDIU.  The fact that the Veteran's disabilities which were service-connected in November 2005 were not included among the diagnoses rendering the Veteran disabled for SSA purposes in August 1999 further decreases the likelihood that any such records would prove relevant to the current claim, as they most-likely relate to the non-service connected shoulder and nervous system disorders.  Remand to obtain such additional records from SSA is therefore found to be unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The AOJ's action in obtaining the Veteran's 1999 SSA determination record is found to substantially comply with the Board's February 2011 remand directives, as it clearly indicates the disorders upon which the grant of Social Security disability benefits were awarded.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially, if not exactly, complied with).  

The Veteran was provided with VA examinations with respect to the severity of his post-surgical right ankle disorder, relevant to the period prior to May 9, 2006, in August 2005 and February 2006.  The examinations were conducted by medical professionals who reviewed the medical records, solicited a medical history from the Veteran, and provided information as to the functional limitations imposed by the right ankle disorder on his activities of daily living and occupational activities.  They are thus found to adequate for the purpose of adjudicating the issue of entitlement to a TDIU during this period.  At the August 2009 Board hearing, the Veteran asserted that his ankle disability, alone, has rendered him unable to work since 1999.  Although the Veteran did have additional service-connected disabilities prior to May 9, 2006, including left thumb fracture, left inguinal hernia, and right ankle surgical scar, the Veteran has never asserted that these disorders contributed to his unemployability.  Further, the medical evidence of record does not include complaints regarding these three disorders which would indicate that they resulted in functional limitation.  "[T]he need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the [RO] or the Board."  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  Because the Veteran has asserted that his right ankle alone rendered him unable to work in his field, and has not indicated that his other service-connected disabilities from this time contributed to his functional impairment, the Board finds that a retrospective medical opinion regarding the combined-effects of all of the Veteran's service-connected disabilities, prior to May 9, 2006, is unnecessary. 

As the Board is granting the Veteran's claim for entitlement to a TDIU, effective from March 14, 2011, any potential inadequacy with regard to VA examinations addressing the severity and manifestations of the Veteran's service connected disabilities subsequent to that date was harmless and need not be further considered.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  The Board may thus continue with adjudication of this appeal.

II. TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A TDIU will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of determining whether there is one disability evaluated at 60 percent, or one disability evaluated at 40 percent where the combined rating of all service-connected disabilities is 70 percent or greater, disabilities resulting from a common etiology will be considered as "one disability."

Section 4.16(a) is somewhat ambiguous and might have been interpreted to mean that a Veteran who had two or more service-connected disabilities must have had a combined rating of 70 percent in all instances in order to meet the percentage requirements for the purposes of a TDIU.  However, the phrase "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities" may refer to a service-connected disability or disabilities which prevented a substantially gainful occupation.  The next sentence reads "one such disability".  This may be understood to be a reference, not to the number of service-connected disabilities in total, but rather to the number of disabilities causing unemployability.  Similarly, later in the regulation, the phrase "two or more disabilities" may be understood as the number of disabilities causing unemployability, not necessarily the number of service-connected disabilities in total.

For example, if a single 60 percent evaluation for a heart condition was the sole reason for a veteran being rendered unemployable, then TDIU would have been granted.  However, if evidence showed that a veteran was unemployable due to his 60 percent heart condition AND his status post fracture of the ankle which was rated noncompensable, then TDIU might not have been granted on a schedular basis because the schedule calls for a 70 percent combined evaluation when multiple disabilities cause unemployability.  Such a case might have been denied or sent to the Compensation Service for extraschedular consideration under section 4.16(b).  

VA clarified this ambiguity in interpretation of the regulation in a Fast Letter issued in June 2013.  That letter set forth certain changes "to revise and clarify procedures relating to claims for [TDIU]" including providing that,

VA will interpret the schedular requirements in 38 C.F.R. 4.16(a) to mean that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.
Fast Letter 13-13 (June 17, 2013).  The Fast Letter also explained that section 4.16(a),

provides the schedular requirements for TDIU as follows:  'if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.'  However, in some cases, a [v]eteran will have one disability ratable at 60 percent with an additional disability rated at 0 or 10 percent, and the combined rating will still equal 60 percent.  In these cases, consider the schedular requirements to be met.  The reference in 4.16(a) to two or more disabilities should be interpreted as applying to cases where no single disability is sufficient to meet the 60 percent criterion.

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  See 38 C.F.R. § 4.16(b) (2015).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but may not be given to his or her age or to any impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

TDIU is predicated upon an inability to secure and follow "substantially gainful employment."  38 C.F.R. § 4.16(a).  In Faust v. West, 13 Vet. App. 342, 355-56 (2000), the Court held that "substantially gainful employment" for TDIU purposes is met where the annual earned income exceeds the poverty threshold for "one person," irrespective of the number of hours or days actually worked and without regard to any prior income history.  This was incorporated into 38 C.F.R. § 4.16(a), which now specifies that marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (including but not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).  Consideration shall be given in all claims to the nature of the employment and/or the reasons for termination.  Id. 

The claimant bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a); see Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

III.  Background and Analysis

The Veteran filed his claim for a TDIU in November 2005.  The Veteran has been awarded service connection for a number of disabilities covering the relevant appeal period, with the following evaluations:  right ankle fracture (right ankle disorder) at 100 percent from August 6, 2004, 40 percent from August 1, 2005, 100 percent from October 24, 2005, 40 percent from December 1, 2005, 30 percent from September 1, 2006, and 40 percent from August 19, 2014; lumbar degenerative disc disease with spinal stenosis and neural foraminal narrowing (lumbar disorder) at 20 percent from June 5, 2007; left lower extremity radiculopathy at 20 percent from August 19, 2014; right lower extremity sciatica at 10 percent from June 5, 2007 and 20 percent from August 19, 2014; tinnitus at 10% from May 9, 2006; right hip degenerative joint disease (DJD) at a noncompensable rating from May 9, 2006 and 10 percent from March 14, 2011; bilateral hearing loss at a noncompensable rating from May 9, 2006; and left thumb distal phalanx fracture (left thumb fracture), post-operative left inguinal hernia (inguinal hernia), and scar, status post left inguinal surgery (surgical scar), all with noncompensable ratings from December 3, 1968.  

The Veteran's combined disability rating over the span of the appeal period is 100 percent from August 6, 2004 to July 31, 2005 (right ankle disorder at 100 percent and left thumb fracture, inguinal hernia, and surgical scar all with noncompensable ratings), 40 percent from August 1, 2005 to October 23, 2005 (right ankle disorder at 40 percent and left thumb fracture, inguinal hernia, and surgical scar all with noncompensable ratings), 100 percent from October 24, 2005 to November 30, 2005 (right ankle disorder at 100 percent and left thumb fracture, inguinal hernia, and surgical scar all with noncompensable ratings), 40 percent from December 1, 2005 to May 8, 2006 (right ankle disorder at 40 percent, and left thumb fracture, left inguinal hernia, and surgical scar all with noncompensable ratings), 50 percent from May 9, 2006 to August 31, 2006 (right ankle disorder at 40 percent, tinnitus at 10 percent, and bilateral hearing loss, left thumb fracture, inguinal hernia, right hip DJD, and surgical scar all with noncompensable ratings), 40 percent from September 1, 2006 to June 4, 2007 (right ankle disorder at 30 percent, tinnitus at 10 percent, and bilateral hearing loss, left thumb fracture, inguinal hernia, right hip DJD, and surgical scar all with noncompensable ratings), 60 percent from June 5, 2007 to August 18, 2014 (right ankle disorder at 30 percent, lumbar disorder at 20 percent, right lower extremity sciatica at 10 percent, tinnitus at 10 percent, bilateral hearing loss, left thumb fracture, inguinal hernia, and surgical scar all with noncompensable ratings, and with right hip DJD at a noncompensable rating until March 14, 2011 and 10 percent thereafter), and 80 percent from August 19, 2014 to present (right ankle disorder at 40 percent, lumbar disorder at 20 percent, left lower extremity radiculopathy at 20 percent, right lower extremity sciatica at 20 percent,  tinnitus at 10 percent, right hip DJD at 10 percent, and bilateral hearing loss, left thumb fracture, inguinal hernia, and surgical scar all with noncompensable ratings).

In this case, the Veteran's employment experience is limited to work as an industrial/commercial electrician.  The Veteran is a high school graduate with education as a master electrician via on-the-job training from 1966 to 1999.  He has not been employed since 1999.  On a VA Form 21-8940 submitted in December 2014, the Veteran reported that he became too disabled to work in August 2004.  The Veteran took part in Vocational Rehabilitation in 1999, with evidence of record indicating that this was needed due to functional limitations caused by his non-service connected bilateral shoulder disorder and hand tremors.  A May 1999 counselor note indicates that the Veteran completed a 7-month computer repair course in 1997, but had never used the skills learned there.

38 C.F.R. § 3.400(o) specifies that the earliest possible effective date for increased disability compensation will be either the date of claim or the date entitlement arose, whichever is later, or the date entitlement arose if it is factually ascertainable that this occurred within the one-year period preceding the date of receipt of the claim.  The Veteran filed his claim for entitlement to a TDIU in November 2005, therefore, the Board will consider the Veteran's ability to obtain or maintain substantially gainful employment from November 2004 to present.

From November 2004 to July 31, 2005 and October 24, 2005 to November 30, 2005, the Veteran was in receipt of a temporary 100 percent disability rating for his service-connected right ankle disability for surgery and a period of convalescence.  

Prior to 2008, the Board treated a 100 percent schedular rating as subsuming the need for TDIU consideration on the basis that the 100 percent schedular rating delivered more benefits than could be obtained by a TDIU rating.  The Board's treatment in this regard stemmed primarily from a June 1999 opinion of VA's General Counsel  (GC), which held that receipt of a 100 percent scheduler rating for a service-connected disability rendered moot any pending claim for a TDIU and required dismissal of the TDIU claim.  See VA O.G.C. Prec. Op. No. 6-99; Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35   (1994).  In 2008, however, the Court issued Bradley v. Peake, 22 Vet. App. 280 (2008), which is contrary to GC's previously noted precedent opinion, since withdrawn in response to Bradley.  According to Bradley, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability (perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more may warrant payment of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  The Court reasoned that it might therefore benefit the Veteran to obtain or retain a TDIU rating even where a 100 percent schedular rating is already in effect.  The current case is distinguishable from Bradley in that the temporary total ratings were assigned for the only compensable service-connected disability during these periods.  Since the Veteran was in receipt of a schedule 100 percent rating for the disability upon which the assertion of unemployability is based, the concerns raised in Bradley are absent, and the claim for a TDIU for these periods is moot.

From August 1, 2005 to October 23, 2005 and December 1, 2005 to May 8, 2006, the Veteran's service-connected disabilities included right ankle disorder, with a 40 percent disability rating, and left thumb fracture, inguinal hernia, and surgical scar, all with noncompensable disability ratings.  The Veteran thus does not meet the schedular criteria for a TDIU during these periods, because he did not have a single disability rated at 60 percent or more, or multiple disabilities with a combined disability rating of 70 percent with one of at least 40 percent.  See 38 C.F.R. § 4.16(a).

The Board has considered whether referral of this portion of the TDIU claim to the Director of Compensation Service for extraschedular consideration is warranted, but finds that the weight of the evidence is against the Veteran's assertion that his service-connected disabilities alone rendered him unable to obtain or maintain substantially gainful employment prior to May 9, 2006, when considering his educational and work background.  

At an August 2005 VA examination, it was noted that the Veteran was status post right tibiotalar fusion performed approximately one year prior.  The Veteran complained of chronic pain with intermittent pain of 10/10 occurring with walking more than approximately one-tenth of a mile, walking on uneven terrain, and walking up hills.  He described alleviation of pain through resting and staying off his feet.  Additional reported symptoms included weakness, stiffness, swelling, and instability of the right ankle joint.  The examiner wrote that the Veteran wore a corrective shoe with a "rocker sole."  The Veteran was noted to have worked previously as an industrial/commercial electrician, but was unemployed at the time of the examination.  He stated that he had been unable to work since his surgery and doubted that he would be able to perform the activities required of an electrician, which included climbing ladders, walking on beams, crawling under crawl spaces, and getting in and out of ditches.  The Veteran reported that his activities of daily living were curtailed to some degree, noting that he was particularly limited in his ability to mow the lawn because it was at a 10-15 degree angle.  Otherwise, the Veteran said he was able to perform all activities of daily living , and was able to perform a lot of household and outdoor chores, but had to pace himself and go more slowly and allow for rest time.  On physical examination, the Veteran was found to have a slight antalgic gait favoring his right leg.  

The Veteran was provided with another VA examination in February 2006.  The Veteran reported that he was ambidextrous, always wore corrective shoes, and had functional limitations including standing limited to 15-30 minutes and walking limited to 1/4 mile.  The Veteran also reported feeling like he would not be able to do heavy lifting and pulling required by electrician jobs because he thinks that this would cause pain.  He did not indicate whether this was in relation to his service connected right ankle disorder or his non-service connected bilateral shoulder disorder.  The Veteran further indicated that at his orthopedic appointment of December 2005, he was told that he could resume normal activity, but was advised against resuming electrical construction work due to the requirement of walking on uneven surfaces and climbing ladders.  The examiner reviewed radiological imaging of the right ankle and performed a physical examination, and concluded that the Veteran's condition would prevent the Veteran from resuming his previous employment as an electrical contractor, but would not impact sedentary employment.  The Veteran stated that he could do sedentary work, but thought it would require retraining and felt he was "a little old for that."  The examiner further concluded that the right ankle disorder would have a severe effect on the Veteran's ability to shop and exercise, a mild effect on his ability to do chores and travel, and no effect on his abilities involving recreation, feeding, bathing, dressing, toileting, and grooming.  The examiner wrote that the Veteran cannot do many activities that require walking, jumping, or anything physical with the ankle.  In the comments section, the examiner wrote that the Veteran's condition would prevent him from resuming his previous employment as an electrical contractor, but would not have an impact on sedentary employment.

In considering the above, the Board finds that a preponderance of the evidence is against the Veteran's claim that service-connected disabilities would prevent him from obtaining and maintaining substantially gainful employment from August 1, 2005 to October 23, 2005 and December 1, 2005 to May 8, 2006.  Specifically, although the limitations on walking, crawling, using ladders, and standing would likely prevent him from engaging in most jobs involving manual labor, to include his past occupation as an electrician, as stated by the February 2006 examiner, the functional limitations imposed by the Veteran's right ankle disorder would not affect his ability to engage in sedentary employment.  The Veteran has not argued, and the evidence does not otherwise indicate that his other service-connected disabilities at the time, left thumb fracture, inguinal hernia, and surgical scar, would have any effect on his ability to engage in sedentary employment.

The Board is cognizant of the fact that the Veteran's prior work experience is solely as an electrician, that his highest level of education was the 12th grade, and that he has not previously held a sedentary job.  However, the Board does not find that the lack of a college degree or prior sedentary work experience would necessarily prevent the Veteran from obtaining or maintaining substantially gainful employment prior to May 9, 2006, given that his service-connected disabilities at the time (right ankle, inguinal hernia, left thumb fracture, and surgical scar) would not be expected, and have not been shown, to impact his ability to interact with the public or coworkers in a sedentary capacity, such as, for example, by answering and directing phone calls.  Further, although the March 2011 VA examination report documents that the Veteran "states he could do sedentary work but would require retraining [and] feels a little old for that," there is nothing beyond his opinion to indicate that the performance of all sedentary work would necessarily require extensive training beyond general on-boarding training for new hires.  While the Board finds that the evidence clearly demonstrates that the Veteran was rendered unable to continue work as an electrician, the relevant question for entitlement to a TDIU is whether the Veteran is rendered unable to obtain or maintain substantially gainful employment due to the effect of his service-connected disabilities, not whether the Veteran is rendered unable to obtain or maintain a position in his prior and/or chosen line of work.  

As the combined disability rating of the Veteran's service-connected disabilities, from August 1, 2005 to October 23, 2005 and from December 1, 2005 to May 8, 2006, does not meet the schedular criteria of  38 C.F.R. § 4.16(a) and the weight of the evidence is against the Veteran's claim that his service-connected disabilities rendered him unable to obtain and maintain substantially gainful employment during this period, referral for extraschedular consideration is not warranted, and a TDIU must be denied.  See 38 C.F.R. § 4.16(b).

As will be described in greater detail below, the Board has determined that referral of the portion of the claim for a TDIU, for the period from May 9, 2006 to March 13, 2011, is warranted under 38 C.F.R. § 4.16(b).  That portion of the appeal period is dealt with in the Remand section, below.

As of March 14, 2011, the Veteran was in receipt of disability ratings which met the numeric schedular criteria of 38 C.F.R. § 4.16(a) for an award of TDIU.  Although the Veteran did not have a combined disability rating of 70 percent at that time, the Veteran's lumbar disorder, right lower extremity sciatica, and right hip DJD were all granted secondary to the right ankle disorder, and are considered to be "one disability" for purposes of the 38 C.F.R. § 4.16(a) calculations.  When combined using the combined ratings table of 38 C.F.R. § 4.25, the "one disability" has an evaluation of 60 percent from March 14, 2011 and thereafter.  See Table I.  

At that time, the Veteran suffered from the following service-connected disabilities and evaluations:  right ankle disorder at 30 percent; lumbar disorder at 20 percent; right lower extremity sciatica at 10 percent; tinnitus at 10 percent; right hip DJD at 10 percent; and bilateral hearing loss, left thumb fracture, inguinal hernia, and surgical scar all with noncompensable evaluations.  The Veteran reported at the March 2011 VA examination that he experienced daily joint pain from his right hip, with twice a day flare-ups precipitated by not using his walker, somewhat alleviated by sitting down.  Functional limitations included standing limited to two hours with a walker, and walking limited to one mile with walker.  The examination report for the joints indicates that the Veteran would be highly unlikely to be able to engage in employment involving light or heavy labor, and the examiner stated an opinion that the Veteran's various service-connected joint disabilities would not limit his ability to engage in sedentary activity.  

The Board finds that when considering the further functional limitations imposed by the Veteran's service-connected bilateral hearing loss and tinnitus, the evidence is at least in equipoise that he would also be unable to successfully obtain and/or perform sedentary work which would not require him to first undergo extensive training or further education.  At the August 2014 VA audiological examination, the Veteran reported difficulty hearing his wife, hearing over the telephone, and understanding speech in the presence of background noise.  The examiner opined that the Veteran's audiological impairments would not prevent employment unless normal hearing acuity were a condition of such employment, and that they would result in decreased speech understanding ability during occupational and daily activities and in any listening environments with background noise present.  The Board is hard-pressed to identify a field of sedentary work not involving normal hearing acuity (i.e. where the ability to hear and understand spoken communication either in person or via telephone) that would not first require significant training and/or education. 

The Board recognizes that Vocational Rehabilitation records from 1999 indicate that the Veteran completed a seven-month computer repair course in 1997.  While specialized training or education is a consideration in determining whether the Veteran is able to obtain or maintain substantially gainful employment, realistically speaking, the significant evolution of computers between 1997 and 2006 would most likely render the Veteran's 1997 training obsolete, and having completed such training in 1997 would not favorably affect the Veteran's prospects in the realm of computer repair in 2006 or thereafter.  Such training is thus not found to increase the Veteran's occupational prospects or provide him with a reasonable opportunity to secure substantially gainful employment.    

In conclusion, the Board finds that, as of March 14, 2011, the Veteran's service-connected joint disabilities would at least as likely as not prevent him from reentering his former field of employment as an electrician, as well as performing any job which would require standing or walking for prolonged periods, and his service-connected bilateral hearing loss and tinnitus would impose limitations on understanding speech during occupational activities, including over the phone and in the presence of background noise such that it is at least as likely as not that he would be unable to obtain and maintain sedentary employment for which he would be qualified.  Considering these limitations in the context of the Veteran's high school education level and occupational experience and training essentially limited to work and training as an electrician, the Board concludes that the evidence is at least in equipoise that the Veteran's service-connected disorders rendered him unable to obtain or maintain substantially gainful employment from March 14, 2011, the date the Veteran met the numeric schedular criteria for a TDIU.  Therefore, affording the Veteran the benefit of the doubt, a TDIU is found warranted from March 14, 2011.  


ORDER

A TDIU is granted, effective March 14, 2011, subject to criteria applicable to the payment of monetary benefits.



REMAND

Reason for remand:  To refer the case to the Director of Compensation Service for extraschedular consideration for a TDIU for the period from May 9, 2006 to March 13, 2011.

Prior to May 9, 2006, the Veteran had service-connected disabilities including right ankle disorder, left thumb fracture, inguinal hernia, and surgical scar.  The RO subsequently awarded service connection for bilateral hearing loss, tinnitus, and right hip DJD, with an effective date of May 9, 2006.   

The Veteran's combined disability rating is 50 percent from May 9, 2006 to August 31, 2006 (right ankle disorder at 40 percent, tinnitus at 10 percent, and bilateral hearing loss, left thumb fracture, inguinal hernia, right hip DJD, and surgical scar all with noncompensable ratings), 40 percent from September 1, 2006 to June 4, 2007 (right ankle disorder at 30 percent, tinnitus at 10 percent, and bilateral hearing loss, left thumb fracture, inguinal hernia, right hip DJD, and surgical scar all with noncompensable ratings), and 60 percent from June 5, 2007 to August 18, 2014 (right ankle disorder at 30 percent, lumbar disorder at 20 percent, right lower extremity sciatica at 10 percent, tinnitus at 10 percent, bilateral hearing loss, and right hip DJD, left thumb fracture, inguinal hernia, and surgical scar all with noncompensable ratings.  Prior to March 14, 2011, the Veteran did not meet the schedular criteria for a TDIU, as he neither had one disability rated as 60 percent disabling nor a combined disability rating of 70 percent with one disability rated at least 40 percent disabling.  See 38 C.F.R. § 4.16(a).  As noted in the above decision, the right ankle, lumbar, right lower extremity, and right hip disabilities are considered to be "one disability" for purposes of determining whether the Veteran meets the criteria of section 4.16(a), but prior to March 14, 2011, these disability ratings had a combined total of 50 percent using Table I of 38 C.F.R. § 4.25.  Thus, the Veteran's disability picture did not reach the threshold requirement of one disability rated as 60 percent disabling, even when considering the combined rating for these disorders considered as "one disability."   

VA examination reports from February 2006 and May 2006 record functional limitations including walking limited to between 1/4 mile and one mile and standing limited to 15-30 minutes.  The February 2006 examination report indicates that the examination was performed after the completion of the Veteran's convalescent period in December 2005 and states that the right ankle disability has a mild effect on the Veteran's ability to do chores and travel, and severe effects on his ability to shop, exercise, and participate in sports.  As a description of other effects of the disorder, the examiner wrote that the Veteran could not do many activities that would require walking or jumping, or anything physical with the ankle. 

The Veteran underwent a VA audiological examination in May 2006.  He reported a chief complaint of difficulty distinguishing speech, and stated that he had difficulty hearing his wife when she spoke at home and difficulty understanding over the telephone.  The Veteran further reported that he experienced tinnitus as an almost constant bilateral ringing that sounded like water coming out of a faucet.  The examiner did not comment on the functional effect the audiological disabilities would have on occupational activities.  The next VA audiological examination was performed in August 2014, and at that time, the Veteran reported similar difficulties hearing his wife and hearing over the telephone, as well as understanding speech in background noise.  The August 2014 examiner remarked that the Veteran's hearing loss would not prevent him from obtaining employment unless normal hearing acuity is a condition of employment, as the Veteran's hearing loss would result in decreased speech understanding ability during occupational and daily activities and any listening environments with background noise present.  Although the August 2014 examination was performed outside of the portion of the appeal period for which extraschedular consideration of a TDIU is being requested, such evidence may still prove probative, as there had not been a drastic change in hearing acuity between the May 2006 and August 2014 VA audiological examinations.

As noted previously in the above decision, the Veteran's occupational experience and training is limited to work as an industrial/commercial electrician, and he has not been employed since 1999.  The Veteran is a high school graduate with education as a master electrician via on-the-job training from 1966 to 1999.  On a VA Form 21-8940 submitted in December 2014, the Veteran reported that he became too disabled to work in August 2004.  The Veteran took part in Vocational Rehabilitation in 1999, with evidence of record indicating that this was in relation to functional limitations caused by his non-service connected bilateral shoulder disorder and hand tremors.  A May 1999 counselor note indicates that the Veteran completed a 7-month computer repair course in 1997, but had never used the skills he learned therein.

Where the percentage requirements of 38 C.F.R. § 4.16(a) are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  See 38 C.F.R. § 4.16(b) (2015).  The Board does not have the authority to assign an TDIU in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

The Board finds that, from May 9, 2006 to March 13, 2011, the Veteran's service-connected joint and neurological disabilities significantly limited his functional ability to perform work involving standing or walking, and his service-connected audiologic disabilities impaired his ability to perform work involving understanding communication, both in the presence of background noise and over the telephone, altogether significantly limiting, if not precluding, the Veteran's ability to obtain and maintain substantially gainful employment.  In reaching this conclusion, the Board has considered the Veteran's past work history as an electrician and education level as a high school graduate.  Although the Board recognizes that Vocational Rehabilitation records from 1999 indicate that the Veteran completed a seven-month computer repair course in 1997, realistically speaking, the significant evolution of computers between 1997 and 2006 would most likely render the Veteran's 1997 training obsolete, and having completed such training in 1997 would not favorably affect the Veteran's prospects in the realm of computer repair in 2006 in any appreciable manner.

Therefore, the Board finds that referral of this portion of the Veteran's claim to the Director of Compensation Service, for consideration of whether a TDIU is warranted on an extraschedular basis, is warranted.  On remand, the AOJ should effectuate such referral, and include a full statement as to the Veteran's service-connected disabilities, employment history, and educational and vocational attainment, as required by 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  After conducting any further development deemed necessary, refer the potion of the claim for entitlement to a TDIU from May 9, 2006 to March 13, 2011 to the Director of Compensation for consideration of entitlement on an extra-schedular basis in accordance with 38 C.F.R. § 4.16(b).  Per section 4.16(b), the AOJ must include a full statement as to the Veteran's service-connected disabilities during this period, as well as his employment history and educational and vocational attainment.

2.  Thereafter, readjudicate the remaining portion of the Veteran's claim for a TDIU, i.e. entitlement to a TDIU between May 9, 2006 and March 13, 2011, in light of all evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


